1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                           )
     SAMUEL J. BARRERAS JR.,                 )    Case No. EDCV 17-02232-FMO-JEM
12                                           )
                              Plaintiff,     )
13                                           )    JUDGMENT
                 v.                          )
14                                           )
     NANCY A. BERRYHILL, Acting              )
15   Commissioner of Social Security         )
     Administration,                         )
16                                           )
                              Defendant.     )
17                                           )
18
           In accordance with the Order Accepting Findings and Recommendations of
19
     United States Magistrate Judge filed concurrently herewith,
20
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social
21
     Security is AFFIRMED and this action is DISMISSED with prejudice.
22

23
     DATED: November 29, 2018                               /s/
24                                                   FERNANDO M. OLGUIN
                                                 UNITED STATES DISTRICT JUDGE
25

26

27

28
